Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 17-32 are allowable as amended below. The restriction requirement among species 1-6, as set forth in the Office action mailed on 10/21/2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 10/21/2021 is withdrawn.  Claim 17 as amended is generic to all 6 disclosed species, and therefore the species restriction is withdrawn.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Drawings
The replacement drawings were received on 4/1/2022.  These drawings are acceptable.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Francis Maguire on 4/22/2022.

The application has been amended as follows: 

In the Specification:
Amend Page 11, Line 14 (of the clean copy of the amended specification dated 4/1/2022) as follows: 
As appears from Fig. 13, the covering of the wheel hub has a double function. It functions both as tire and seal. As shown at detail A'', one side of the covering is provided with a tongue that extends towards the wheel house and provides protection against moisture and other contamination. It must be ensured that the abutment pressure is so low that the roller friction is not substantially affected and still so strong that the tightness is ensured. Thus, the wheel part seal between the wheel part and the castor wheel house is configured as a tongue, wherein the tongue tapers away from the wheel part to smoothly engage an outermost surface of the castor wheel house without any gaps between the outermost surface of the castor wheel house and an outer surface of the wheel part.

In the Claims:
Claims 1-16 (Cancelled)
17. (Currently Amended) A castor wheel structure, comprising a wheel part and a castor wheel house, and further comprising a transition element comprising a spindle attachment or a flange attachment mounted on the castor wheelhouse such that the castor wheel structure is mountable on equipment to provide mobility to the equipment, wherein the wheel part is unilaterally suspended and arranged about a surfaces, wherein the castor wheel structure further comprises a wheel part seal between the wheel part and the castor wheel house, wherein the wheel part seal is configured with contours, that are adapted to the castor wheel structure to provide , wherein the wheel part seal between the wheel part and the castor wheel house is configured as a tongue, wherein the tongue tapers away from the wheel part to smoothly engage an outermost surface of the castor wheel house without any gaps between the outermost surface of the castor wheel house and an outer surface of the wheel part.  
18. (Currently Amended) The castor wheel structure according to claim 17, wherein the seal between the wheel part and the castor wheel house is fixably mounted on either the wheel part or the castor wheel house and has sliding abutment, respectively, with either the castor [[part]] wheel house or the wheel part.  
19. (Currently Amended) The castor wheel structure according to claim 17, wherein the 
20. (Previously Presented) The castor wheel structure according to claim 17, wherein the transition element is a spindle, and it is equipped with a sealing ring that provides sealing between the spindle and a transition piece that is also equipped with a pivot seal between the transition piece and the castor wheel house.  
21. (Previously Presented) The castor wheel structure according to claim 17, wherein the transition element is a flange structure, and it is provided with a top seal for providing a sealing between an uppermost part of the flange structure and the equipment, and with a bottom seal under the flange structure, wherein the flange structure is attachable to the equipment by means of nuts with seals placed upon them.  
22. (Currently Amended) The castor wheel structure according to claim 17, wherein the seals are arranged in a periphery 
23. (Previously Presented) The castor wheel structure according to claim 17, wherein all outer surfaces are smooth with an Ra maximum of 0.8µ, self-draining and provided with bending radiuses of at least 3.2 mm.  
24. (Previously Presented) The castor wheel structure according to claim 17, wherein for inner braking of the wheel, the castor wheel structure comprises a brake shaft fitted with a crank, and the brake shaft is provided with a seal that provides sealing between the brake shaft and the castor wheel house.  
25. (Currently Amended) The castor wheel structure according to claim 24, wherein the brake shaft is operable to brake a rotational movement of the wheel, a pivot movement of the wheel, or both the rotational movement and the pivot movement of the wheel.  
26. (Previously Presented) The castor wheel structure according to claim 24, wherein the brake shaft has connection with a camshaft for activating and deactivating a pawl system that, in connection with index plates locks the wheel movement, the pivot movement, or both.  
27. (Currently Amended) The castor wheel structure according to claim 26, wherein the camshaft provides for both activation and deactivation of the braking of the wheel by means of a wheel spring arm and a wheel index arm, and by means of a [[slot-like]] slot-shaped control of the wheel spring arm and the wheel index arm.  
28. (Previously Presented) The castor wheel structure according to claim 27, wherein the wheel spring arm and the wheel index arm are provided with pawls for engagement with the index plates and with encompassing springs that contribute to correct activation of the brake and that contribute to giving the user a tactile feedback when the brake is activated and deactivated.  
29. (Previously Presented) The castor wheel structure according to claim 24, wherein the brake shaft is provided with a mounted solid limit stop that limits oscillation both on activation and deactivation of the brake, and that further provides that the brake shaft cannot be pulled out.  
30. (Currently Amended) The castor wheel structure according to claim 24, wherein the crank is provided with a long arm and a short arm, wherein the long arm is used for activation of the brake by turning of the shaft in a clockwise direction, and the short arm is used for deactivation of the brake by turning of the shaft in a counter-clockwise direction.  
31. (Currently Amended) The castor wheel structure according to claim 20, wherein the sealing ring is manufactured of NBR or silicone, and [[the]] a tire, that also functions as [[a]] the wheel part seal, is manufactured of a polyurethane material or NBR.  
32. (Previously Presented) The castor wheel structure according to claim 17, wherein the wheel house, the transition element and the brake arm with the shaft are manufactured of corrosion-proof steel.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: GB 1403190 is the closest prior art and discloses a sealing castor, however ‘190 does not disclose or render obvious wherein the wheel part seal between the wheel part and the castor wheel house is configured as a tongue, wherein the tongue tapers away from the wheel part to smoothly engage an outermost surface of the castor wheel house without any gaps between the outermost surface of the castor wheel house and an outer surface of the wheel part. These limitations, in combination with all the other limitations of independent claim 17, define over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey O'Brien whose telephone number is (571)270-3655. The examiner can normally be reached M-Th 7-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jeffrey O'Brien/Primary Examiner, Art Unit 3677